       Case 3:18-cv-02219-AC          Document 1        Filed 12/26/18   Page 1 of 27




Dana L. Sullivan
Oregon Bar No. 944834
BUCHANAN ANGELI
AL TSCHUL & SULLIVAN LLP
921 SW Washington Street, Suite 516
Portland, Oregon 97204
Tel: (503) 974-5023
Fax: (971) 230-0337
dana@baaslaw.com
Local Counsel for Plaintiff

Carolyn H. Cottrell (to be admitted pro hac vice)
California Bar No. 166977
SCHNEIDER WALLA CE
COTTRELL KONECKY
WOTKYNSLLP
2000 Powell Street, Suite 1400
Emeryville, California 94608
Tel: ( 415) 421-7100
Fax: (415) 421-7105
ccottrel l@schneiderwallace.com
Lead Attorney for Plaintiff

                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


 JULIANNE HUNTER, Individually and                   Case No.: _ _ _ _ _ _ _ __
 On Behalf of All Others Similarly Situated,
                                                     CLASS AND COLLECTIVE ACTION
                              Plaintiff,             COMPLAINT; FLSA OVERTIME LAW;
                                                     OREGON WAGE AND HOUR LAWS;
 v.                                                  OREGON MEAL AND REST PERIOD;

 LEGACY HEAL TH, LEGACY                              JURY TRIAL DEMANDED
 EMANUEL MEDICAL CENTER,
 LEGACY EMANUEL HOSPITAL &
 HEALTH CENTER, LEGACY HEAL TH
 PARTNERS,LLC,RANDALL
 CIDLDREN'S HOSPITAL AT LEGACY
 EMANUEL,

                              Defendants.




Complaint                                      -1-
        Case 3:18-cv-02219-AC          Document 1        Filed 12/26/18      Page 2 of 27




                                       INTRODUCTION

        1.     Plaintiff Julianne Hunter ("Plaintiff') brings this class and collective action on

behalf of herself and other similarly situated individuals who have worked for Legacy Health,

Legacy Emanuel Medical Center, Legacy Emanuel Hospital & Health Center, Legacy Health

Partners, LLC, and Randall Children's Hospital at Legacy Emanuel (collectively "Defendants" or

"Legacy Health") as nurses, nurse aides, nurse assistants, and other non-exempt hourly employees 1

who were subject to an automatic time deduction for meal periods at any time beginning three

years before the filing of this complaint until resolution of this action. Throughout the relevant

time period of this action, Plaintiff and similarly situated nurses have been denied payment for all

hours worked, including overtime, were subject to improper deductions from wages, and were

denied meal and rest periods in compliance with Oregon law. This case implicates the longstanding

policy of Legacy Health, which fails to properly compensate non-exempt employees for work

during meal periods and for work performed while "off-the-clock."

        2.     An employer is not required to pay employees for meal periods if the employer can

satisfy its burden of demonstrating the employee received a bona fide meal period which primarily

benefits the employee. Defendants do not provide bona fide meal periods for its nurses who are

responsible for patient care. Nurses who work for Defendants are required to remain responsible

for patient care throughout their shift and are expected to perform duties while "off-the-clock."

Instead of making nurses clock out for their meal periods then clock back in at the end of a meal

period, Defendants assume nurses were able to find a 30-minute block of time to enjoy a bona fide

meal period. In fact, this does not typically occur. Nonetheless, Defendants deduct 30 minutes

from nurses' shifts for a meal period, when in fact nurses remain on duty and are continuously

subject to interruption during that time. Defendants instituted policies and practices that result in

nurses being responsible for patient care throughout their shift, even when they attempt to have a

bite to eat.


1 While the precise job titles may differ, Plaintiff hereinafter uses the term "nursing staff'
interchangeably in referencing any of these similarly situated employees.
Complaint                                        -2-
          Case 3:18-cv-02219-AC         Document 1       Filed 12/26/18       Page 3 of 27




          3.   Defendants' policies and practices result in nurses being denied wages due under

the Fair Labor Standards Act and Oregon law. Under these policies and practices, non-exempt

nurses involved in direct patient care were not completely relieved of duties during meal periods

and were denied pay for those on-duty meal periods. Defendants continue to require nurses

responsible for direct patient care to remain on duty and subject to interruptions during meal

breaks.

          4.   Defendants, including all of the Oregon and Washington hospital facilities and

clinics under Defendants' ownership, management and control, violated the FLSA and state law

by knowingly and willfully permitting Plaintiff and Collective and Class members to perform work

and/or remain on duty during their meal breaks, subjecting them to interruptions during their meal

breaks. Plaintiff and Collective and Class members also performed work before clocking in and

after clocking out for which they were not compensated. Defendants had notice that Plaintiff and

Collective and Class members expected to be paid for their work on an hourly basis. Defendants

received value of Plaintiff and Collective and Class members' work performed during their meal

periods and while "off-the-clock" without compensating them for their services. Defendants

willfully, deliberately, and voluntarily failed to pay Plaintiff and Collective and Class members

for work performed.

          5.   Defendants' conduct violated and continues to violate the FLSA because of the

mandate that non-exempt employees, such as Plaintiff and the Collective members, be paid at one

and one-half times their regular rate of pay for all hours worked in excess of forty within a single

workweek. See 29 U.S.C. § 207(a).

          6.   Defendants' conduct violated and continues to violate Oregon state law because

Oregon Revised Statute 653.261 and Oregon Administrative Rule 839-020-0030(3)(a) requires,

for hourly employees like Plaintiff and the Class members, that hours worked in excess of forty

per week be paid at a rate of one and one-half times the ho'-:lrlY rate for the number of hours worked

in excess of forty. Defendants' conduct further violated and continues to violate Oregon meal and



Complaint                                        -3-
        Case 3:18-cv-02219-AC            Document 1        Filed 12/26/18      Page 4 of 27




rest period statutes, Oregon's requirement that all wages be paid upon separation of employment,

and Oregon's prohibition on unlawful deductions from wages.

       7.      In addition, Plaintiff and Collective and Class members were and are required to

work additional time outside of their scheduled shifts to keep up with the demands of the job.

Defendants were and are aware that Plaintiff and Collective and Class members perform this off-

the-clock work, but failed to pay them at the applicable hourly and overtime rates for this work

time. This practice likewise violated and continues to violate the FLSA and Oregon state law.

       8.      Defendants' conduct violated and continues to violate Oregon's meal and rest

period statutes, unlawful deduction from wages statute, and final pay statute. Because Defendants'

conduct violated and continues to violate Oregon statutory wage and hour laws, Defendants are

liable for the unpaid wages, penalty wages, other statutory penalties as provided by Oregon law,

attorneys' fees and costs, as well as pre- and post-judgment interest.

        9.     Therefore, Plaintiff files this action to recover on behalf of herself and Collective

and Class members, all unpaid wages, compensation, penalties, and other damages owed to them

under the FLSA and state law, individually, as a 29 U.S.C. § 216(b) collective action, and as a

class action under Federal Rule of Civil Procedure 23, in order to remedy the sweeping practices

which Defendants have integrated into their time tracking and payroll policies and which have

deprived Plaintiff and Collective and Class members of their lawfully-earned wages.

                     SUBJECT MATTER JURISDICTION AND VENUE

        10.     This court has federal question jurisdiction over the subject matter of this action

pursuant to 28 U .S.C. § 1331 as this case is brought under the laws of the United States, specifically

the FLSA, 29 U.S.C. § 201, et seq. This Court has supplemental jurisdiction over Plaintiffs state-

law claims pursuant to 28 U.S.C. § 1367.

        11.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391. The events

giving rise to Plaintiffs claims occurred within this judicial district. Defendants reside in this

judicial district and are subject to personal jurisdiction here.



Complaint                                         -4-
         Case 3:18-cv-02219-AC          Document 1       Filed 12/26/18     Page 5 of 27




                                            PARTIES

         12.    Plaintiff Julianne Hunter is an individual residing in Portland, Oregon. Ms. Hunter

was employed as a nurse by Defendants in Portland, Oregon at the Legacy Emanuel Hospital

location.

         13.    The FLSA Collective members are people who are or who have been employed by

Defendants as nurses, nurse aides, nurse assistants, and other similar hourly and non-exempt

employees in the United States that have been subject to an automatic time deduction by

Defendants within the three years preceding the filing of this Complaint (collectively referred to

herein as "nursing staff').

         14.    The Oregon Class members are all people who are or who have been employed by

Defendants as nurses, nurse aides, nurse assistants, and other similar hourly and non-exempt

employees in the State of Oregon that have been subject to an automatic time deduction by

Defendants within the six years preceding the filing of this Complaint (collectively referred to

herein as "nursing staff'').

         15.    Defendant Legacy Health, previously known as Legacy Health System, previously

known as Healthlink, is a domestic, non-profit corporation. Defendant may be served with process

by serving its registered agent, Robert Dewitt at 1919 NW Lovejoy Street, Portland, Oregon

97209.

         16.    Defendant Legacy Emanuel Medical Center is a domestic, non-profit corporation.

Defendant may be served with process by serving its registered agent, Robert Dewitt at 1919 NW

Lovejoy Street, Portland, Oregon 97209.

         17.    Defendant Legacy Emanuel Hospital & Health Center is a domestic, non-profit

corporation. Defendant may be served with process by serving its registered agent, Robert Dewitt

at 1919 NW Lovejoy Street, Portland, Oregon 97209.

         18.    Defendant Legacy Health Partners, LLC is a domestic limited liability company

with its principal place of business at 1919 NW Lovejoy Street, Portland, Oregon 97209.



Complaint                                       -5-
         Case 3:18-cv-02219-AC         Document 1        Filed 12/26/18      Page 6 of 27




Defendant may be served with process by serving its registered agent, Robert Dewitt at 1919 NW

Lovejoy Street, Portland, Oregon 97209.

         19.   Defendant Randall Children's Hospital at Legacy Emanuel is a domestic, non-

profit corporation. Defendant may be served with process by serving its registered agent, Campbell

Groner at 1919 NW Lovejoy Street, Portland, Oregon 97209.

         20.   At all material times, Defendants have been employers within the meaning of the

FLSA under 29 U.S.C. § 203(d).

         21.   At all material times, Defendants have been an enterprise within the meaning of the

FLSA under 29 U.S.C. § 203(r).

         22.   Plaintiff and Collective and Class members were and are employees of Defendants

within the meaning of29 U.S.C. § 203(e).

         23.   At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 3(s)(l) of the FLSA because Defendants

have had and continue to have employees engaged in commerce. 29 U.S.C. § 203(s)(l).

         24.   Defendants acted as joint employers of Plaintiff and Collective and Class members

because all Defendants jointly, directly or indirectly, controlled the employment terms, pay

practices, timekeeping practices, and daily work of Plaintiff and similarly situated employees.

         25.   Here, Defendants have had, and continue to have, an annual gross business volume

of not less than $500,000, thereby exceeding the statutory standard. 26 U.S.C. § 203(s)(l)(A)(ii).

         26.   In addition to Plaintiff, Defendants have employed numerous other employees, who

like Plaintiff, are medical care staff engaged in interstate commerce. Further, Defendants are

engaged in interstate commerce since they order supplies across state lines, conduct business deals

with merchants across state lines, and process patient credit cards with banks in other states.

         27.   At all material times, Plaintiff and Collective and Class members were employees

who engaged in commerce or in the production of goods for commerce as required by 29 U.S.C.

§ 207.



Complaint                                        -6-
        Case 3:18-cv-02219-AC            Document 1       Filed 12/26/18       Page 7 of 27




                                               FACTS

       28.     Legacy Health operates a network of hospitals and clinics that provide healthcare

services.

       29.     Defendants employ hundreds of hourly non-exempt workers across these hospital

facilities. In addition to these hospital facilities, Defendants operate numerous primary care clinics,

urgent care clinics, and specialty care clinics across Oregon and Washington, all of which employ

hourly, non-exempt workers similarly situated to Plaintiff.

        30.    Defendants employ a payroll policy of not compensating hourly-paid nursing staff

for work performed during their meal periods, subjecting them to interruptions and requiring them

to remain on duty during those meal periods. This policy applies to all hourly-paid, non-exempt

nursing staff who are responsible for patient care.

        31.     Interruptions occur in multiple ways. One way in which Defendants encourage

interruptions is by requiring nursing staff to carry an electronic communication device with them

during their shifts so they may receive calls/requests from their patients and hospital personnel.

Nursing staff are required to respond to these calls.

        32.     In practice, nursing staff involved in direct patient care are not permitted to take a

30-minute uninterrupted and bona fide meal or rest break due to the demands of their jobs during

the majority of their shifts. In the rare instances where they attempt a meal or rest break, they

remain on duty in that they are required to respond to calls from their patients, doctors, patients'

families, other nursing staff and hospital staff, attend to the normal demands of the job, and

otherwise respond to emergencies.

        33.     Plaintiff was employed by Defendants as a registered nurse in the Legacy Emanuel

Hospital location during the last three (3) years. Plaintiff worked as a non-exempt nurse for

Defendants between March 2009 through April 2016, and her regular hourly rate of pay was

$48.18 per hour during the last year of her employment. As a nurse, Plaintiffs primary

responsibilities included: providing patient care and monitoring, administering medicine to

patients, interacting with other hospital employees and visitors, monitoring blood-work and patient

Complaint                                         -7-
        Case 3:18-cv-02219-AC            Document 1      Filed 12/26/18      Page 8 of 27




test results, and responding to emergency situations. Plaintiff was subjected to Defendants' time,

pay, meal break, and overtime policies and practices. Plaintiff routinely performed work during

her entire shift, was subject to interruptions during attempted meal and rest breaks, and in fact was

interrupted or denied meal and rest breaks on a regular basis. Plaintiff also performed work while

"off-the-clock" with Defendant's knowledge and was denied compensation for the time she spent

engaged in this work.

       34.     Plaintiffs and Collective and Class members' "off-the-clock" work included

cleaning, preparing and organizing equipment, interacting with patients, assisting other hospital

staff, charting, and performing other various tasks before clocking in and after clocking out for the

day. Plaintiff and Collective and Class members were not compensated for this work performed

outside of their recorded hours.

       35.     Collective and Class members were and are employed by Defendants and

performed work materially similar to Plaintiff.

        36.    Plaintiff and Collective and Class members reported to a hospital or clinical facility

owned, operated, or managed by Defendants to perform their jobs.

        37.    Plaintiff and Collective and Class members performed their jobs under Defendants'

supervision and using materials and technology approved and supplied by Defendants.

        38.    Plaintiff and Collective and Class members were required to follow and abide by

common work, time, pay, meal and rest break, and overtime policies and procedures in the

performance of their jobs.

        39.    At the end of each pay period, Plaintiff and Collective and Class members received

wages from Defendants that were determined by common systems and methods that Defendants

selected and controlled.

        40.     Defendants paid Plaintiff and Collective and Class members on an hourly rate basis.

        41.     Plaintiff worked more than forty hours in at least one workweek during the three

years before this Complaint was filed.



Complaint                                         -8-
        Case 3:18-cv-02219-AC          Document 1        Filed 12/26/18      Page 9 of 27




       42.     Each Collective member worked more than forty hours in at least one workweek

during the three years before this Complaint was filed. On average, Plaintiff worked 12 to 13 hours

each shift and between 48 and 52 hours per week.

       43.     Each Class member worked more than forty hours in at least one workweek during

the two years before this Complaint was filed.

       44.     When Plaintiff and Collective and Class members worked more than forty hours in

a workweek, Defendants did not pay them one and one-half times their regular hourly rate due to

their failure to include time worked during meal periods and "off-the-clock" work in the total hours

of worked in a given work week. This unpaid time is compensable under the FLSA and Oregon

law because ( 1) Plaintiff and Collective and Class members were not completely relieved of their

duties, (2) they were interrupted or subject to interruptions with work duties during any attempted

meal period, or (3) they entirely skipped the meal and rest periods due to work demands.

       45.     Throughout the relevant time period, Defendants expected and required Plaintiff

and Collective and Class members to be available to work during their entire shifts, even during

any attempted meal or rest breaks. These 30-minute intervals of deducted time constitute

compensable time under the FLSA which requires that employers compensate employees for all

time worked. They also constitute compensable time under state law because Oregon

Administrative Rule 839-020-0050 requires that employees who have worked at least six hours

are entitled to a meal period of not less than 30 continuous minutes during which the employee is

relieved of all duties. See OAR 839-020-0050(2)(a). If an employee is not relieved of all duties for

30 continuous minutes during the meal period, the employer must pay the employee for the entire

30-minute meal period. See OAR 839-020-0050(2)(b). Further, Oregon Administrative Rule 839-

020-0050 requires that every employer shall provide to each employee, for each segment of four

hours or major part thereof worked in a work period, a rest period of not less than ten continuous

minutes during which the employee is relieved of all duties, without deduction from the

employee's pay. See OAR 839-020-0050(6)(a). When an employee's work is more than eight

hours, the employer must provide the employee the number of meal periods and rest periods listed

Complaint                                        -9-
       Case 3:18-cv-02219-AC            Document 1        Filed 12/26/18     Page 10 of 27




in Appendix A of Oregon Administrative Rule 839-020-0050. According to Appendix A, for

lengths of work period between 10 hours and 1 minute to 13 hours and 59 minutes, employees are

entitled to three 10-minute rest breaks and one meal period of 30 minutes.

       46.     Defendants have employed hundreds of people similarly situated to Plaintiff during

the three-year period prior to the filing of this Complaint.

       47.     Defendants' method of paying Plaintiff and Collective and Class members was

willful, and was not based on a good faith and reasonable belief that their conduct complied with

either the FLSA or Oregon law. Upon information and belief, Defendants had notice of their

requirements under federal and state wage and hour laws because Defendants have been sued for

similar wage violations at least four previous times.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        48.    Plaintiff brings this Complaint as a collective action pursuant to 29 U.S.C. § 216(b)

on behalf of the following class of individuals:
               All current and former hourly, non-exempt employees,
               including but not limited to nurses, nursing aides, nursing
               assistants or other employees with similar job duties employed
               by Defendants nationwide and subjected to an automatic time
               deduction policy during the time period three years prior to the
               filing of the original Complaint until resolution of this action
               (the "Collective").
        49.    Defendants have not compensated these employees for the unpaid meal breaks and

"off-the-clock" work as described above.

        50.     Per 29 U.S.C. § 216(b), this action may be brought as an "opt-in" collective action

for the claims asserted by Plaintiff because her claims are similar to the claims possessed by the

Collective members.

        51.     Plaintiff has actual knowledge that Collective members have been denied

compensation for time worked, including meal breaks worked or interrupted and "off-the-clock"

work. In addition, Plaintiff has actual knowledge that Collective members have also been denied

overtime pay for this work and would therefore likely join this collective action if provided a notice


Complaint                                          -10-
       Case 3:18-cv-02219-AC            Document 1       Filed 12/26/18      Page 11 of 27




of their rights to do so, together with a clear statement that opting to join such an action would not

result in termination or other forms of retaliation.

        52.    Plaintiff is similarly situated to Collective members. Like Plaintiff, Defendants

subjected Collective members to its common practice, policy, or plan of refusing to pay overtime

for all work performed in clear violation of the FLSA.

        53.    Other nursing staff similarly situated to Plaintiff work, or have worked, for

Defendants but were not paid overtime at the rate of one and one-half times their regular hourly

rate when those hours exceeded forty per workweek for meal breaks during which they were not

completely relieved of their duties that were interrupted, interruptible, or entirely missed due to

work demands. Other nursing staff similarly situated to Plaintiff also performed compensable work

while "off-the-clock," and were not paid overtime at the rate of one and one-halftimes their regular

hourly rate for those "off-the-clock" hours.

        54.    Although Defendants permitted and/or required Collective members to work in

excess of forty hours per workweek, Defendants have denied them full compensation for their

hours worked over forty for meal breaks that were interrupted due to work demands and for "off-

the-clock" work.

        55.     Collective members perform or have performed the same or similar work as

Plaintiff involving patient care.

        56.     Collective members regularly work or have worked in excess of forty hours during

a workweek.

        57.     Collective members are not exempt from receiving overtime compensation under

the FLSA.

        58.     Defendants' failure to pay overtime compensation as required by the FLSA resulted

from generally applicable policies and practices, and did not depend on the personal circumstances

of FLSA Collective members.




Complaint                                        -11-
       Case 3:18-cv-02219-AC           Document 1       Filed 12/26/18       Page 12 of 27




       59.     Although Plaintiff and Collective members may have different job titles and/or

work in different hospital facilities, this action may be properly maintained as a collective action

on behalf of the defined class because, throughout the relevant time period:

               a. Defendants maintained common scheduling systems and policies with respect

                   to Plaintiff and Collective members, controlled the scheduling systems and

                   policies implemented throughout their facilities and retained authority to review

                   and revise or approve the schedules assigned to Plaintiff and Collective

                   members;

               b. Defendants maintained common timekeeping systems and policies with respect

                   to Plaintiff and Collective members;

               c. Defendants maintained common payroll systems and policies with respect to

                   Plaintiff and Collective members, controlled the payroll systems and policies

                   applied to Plaintiff and Collective members, and set the pay rates assigned to

                   Plaintiff and Collective members; and

               d. Defendants controlled the meal break and rest break work policies and practices

                   at issue in this litigation and had the ability to deprive Plaintiff and Collective

                   members of wages owed for meal break and rest break work they performed.

       60.     The specific job titles or precise job responsibilities of each Class member does not

prevent collective treatment.

        61.    Collective members, irrespective of their particular job requirements, are entitled

to overtime compensation for hours worked in excess of forty during a workweek for interrupted,

on-duty, or missed meal breaks.

        62.    Collective Members, irrespective of their particular job requirements, are entitled

to overtime compensation for hours worked "off-the-clock" in excess of forty during a workweek.

        63.    Although the exact amount of damages may vary among Collective members, the

damages for Collective members can be easily calculated, summed, and allocated based on a

simple formula.

Complaint                                       -12-
       Case 3:18-cv-02219-AC            Document 1         Filed 12/26/18     Page 13 of 27




       64.     Plaintiff and Collective members' claims arise from a common nucleus of operative

facts; namely, the continued and willful failure of Defendants to comply with their obligation to

legally compensate their employees. Liability is based on a systematic course of wrongful conduct

by Defendants that caused harm to all Collective members. Defendants had a plan, policy or

practice of not paying Plaintiff and Collective members for interrupted, interruptible, or missed

meal and rest breaks, as well as work performed "off-the-clock."

       65.     As such, the class of similarly situated Plaintiffs is properly defined as stated above.

Plaintiff estimates the Collective, including both current and former employees over the relevant

time period, will include upwards of 1,000 people or more. The precise number of Collective

members should be readily available from Defendants' personnel, scheduling, time and payroll

records, and from input received from Collective members as part of the notice and "opt-in"

process provided by 29 U.S.C. § 216(b). The names and addresses of the Collective members are

discoverable from Defendants' records. Given the composition and size of the Class, notice may

be provided via First Class Mail, e-mail, text message, and other modes of notice similar to those

customarily used in representative actions.

                          RULE 23 CLASS ACTION ALLEGATIONS

        66.    Plaintiff brings causes of action as a class action on behalf of herself and all others

similarly situated pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3). The Oregon Class

that Plaintiff seeks to represent is defined as follows:
               All current and former hourly, non-exempt employees,
               including but not limited to nurses, nursing aides, nursing
               assistants, or other employees with similar job duties employed
               by Defendants in Oregon and subjected to an automatic time
               deduction policy at any time starting six years prior to the filing
               of this Complaint until resolution of this action.
        67.     This action has been brought and may properly be maintained as a class action

because there is a well-defined community of interest in the litigation and the proposed class is

easily ascertainable.



Complaint                                        -13-
       Case 3:18-cv-02219-AC           Document 1      Filed 12/26/18      Page 14 of 27




       68.     Numerosity: The potential members of the class are so numerous thatjoinder of all

the members of the Class is impracticable. Plaintiff is informed and believes that the number of

Oregon Class members exceeds 100. This volume makes bringing the claims of each individual

member of the class before this Court impracticable. Likewise, joining each individual member of

the Oregon Class as a plaintiff in this action is impracticable. Furthermore, the identities of the

Oregon Class will be determined from Defendants' records, as will the compensation paid to each

of them. As such, a class action is a reasonable and practical means of resolving these claims. To

require individual actions would prejudice the Oregon Class and Defendants.

       69.     Commonality: There are questions of law and fact common to Plaintiff and the

Oregon Class that predominate over any questions affecting only individual members of the Class.

These common questions of law and fact include, but are not limited to:

                       1. Whether Defendants failed to pay Plaintiff and Oregon Class members

                          for all hours worked;

                       11. Whether Defendants paid Plaintiff and Oregon Class members on an

                          hourly basis;

                      iii. Whether Defendants failed to keep accurate records of employees'

                          hours of work and wages;

                      iv. Whether Defendants failed to pay Plaintiff and Oregon Class members

                           at an overtime rate for all hours worked in excess of forty in a

                           workweek;

                       v. Whether Defendants failed to authorize and permit Plaintiff and Oregon

                           Class members to take a bona fide and uninterrupted meal break to

                           which they were entitled under Oregon law;

                      v1. Whether Defendants failed to authorize and permit Plaintiff and Oregon

                           Class members to take bona fide and uninterrupted rest breaks to which

                           they were entitled under Oregon law;



Complaint                                       -14-
      Case 3:18-cv-02219-AC              Document 1        Filed 12/26/18   Page 15 of 27




                    vii. Whether Defendants failed to compensate Plaintiff and Oregon Class

                          members for work performed off-the-clock at a rate of one and one-half

                          times their regular rate of pay for hours worked in excess of forty in a

                          workweek in violation of Oregon law;

                    viii. Whether Defendants failed to provide Plaintiff and Oregon Class

                             members with timely, accurate itemized wage statements in violation of

                             Oregon law;

                     1x. Whether Defendants' policy and practice of automatic time deductions

                             for meal periods that were not bona fide, continuous, and uninterrupted

                             meal periods violated Oregon law;

                      x. Whether Defendants' policy and practice of failing to pay Plaintiff and

                             Oregon Class members all wages due upon the end of their employment

                             violated Oregon law;

                     x1. Whether Plaintiff and Oregon Class members are entitled to civil and

                             statutory penalties;

                     x11. Whether Plaintiff and Oregon Class members are entitled to liquidated

                             damages;

                    xiii. The proper formula for calculating restitution, damages and penalties

                             owed to Plaintiff and the Oregon Class as alleged herein; and

                    xiv. Whether Defendants' actions were "willful" as that term is understood

                             in Oregon wage and hour law.

       70.     Typicality:     Plaintiffs claims are typical of the claims of the Oregon Class.

Defendants' common course of conduct in violation oflaw as alleged herein caused Plaintiff and

Oregon Class members to sustain the same or similar injuries and damages. Plaintiffs claims are

thereby representative of and co-extensive with the claims of the Oregon Class.

       71.     Adequacy of Representation: Plaintiff seeks declaratory relief for the past and

prospective state law violations that were perpetrated by Defendants. In that sense, Plaintiff does

Complaint                                           -15-
       Case 3:18-cv-02219-AC           Document 1        Filed 12/26/18      Page 16 of 27




not have any conflicts of interest with other Oregon Class members and will prosecute the case

vigorously on behalf of the Oregon Class. Counsel representing Plaintiff is competent and

experienced in litigating complex cases and large class actions, including wage and hour cases.

Plaintiff will fairly and adequately represent and protect the interests of the Oregon Class members.

       72.     Superiority of Class Action: A class action is superior to other available means for

the fair and efficient adjudication of this controversy. Individual joinder of all proposed Oregon

Class members is not practicable, and questions of law and fact common to the Oregon Class

predominate over any questions affecting only individual members of the Oregon Class. Each

proposed Oregon Class member has been damaged and is entitled to recovery by reason of

Defendants' illegal policies and/or practices. Class action treatment will allow those similarly

situated persons to litigate their claims in the manner that is most efficient and economical for the

parties and the judicial system.

       73.     In the alternative, the Oregon Class may be certified because the prosecution of

separate actions by the individual members of the Oregon Class would create a risk of inconsistent

or varying adjudication with respect to individual members of the Oregon Class which would

establish incompatible standards of conduct for Defendants.

        74.    If each individual Oregon Class member was required to file an individual lawsuit,

Defendants would necessary gain an unconscionable advantage because Defendants would be able

to exploit and overwhelm the limited resources of each member of the Oregon Class with

Defendants' vastly superior financial legal resources.

        75.    Requiring each individual Oregon Class member to pursue an individual remedy

would also discourage the assertion of lawful claims by the Oregon Class members who would be

disinclined to pursue these claims against Defendants because of an appreciable and justifiable

fear of retaliation and permanent damage to their lives, careers and well-being.




Complaint                                       -16-
       Case 3:18-cv-02219-AC          Document 1        Filed 12/26/18      Page 17 of 27




                               FIRST CLAIM FOR RELIEF
                              VIOLATIONS OF 29 U.S.C. § 207

                                 COUNT ONE
                 FAILURE TO PAY OVERTIME COMPENSATION FOR
                    IMPROPER AUTOMATIC TIME DEDUCTIONS
                          (FLSA COLLECTIVE ACTION)
       76.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       77.     Plaintiff and Collective members, Defendants' employees, are similarly situated

individuals within the meaning of the FLSA, 29 U.S.C. § 216(b).

       78.     The FLSA requires each covered employer to compensate all non-exempt

employees at a rate of not less than one and one-half times their regular hourly rate for all hours

worked in excess of forty hours per week.

       79.     Throughout the relevant time period, Defendants expected and required Plaintiff

and Collective members to be available to work and/or to be on duty during their promised meal

and rest breaks. Plaintiff and Collective members also performed work off-the-clock for which

they were not compensated.

       80.     Plaintiff and Collective members have been harmed as a direct and proximate result

of Defendants' unlawful conduct because they have been deprived of wages owed for work they

performed and from which Defendants derived a direct and substantial benefit.

       81.     Defendants cannot satisfy their burden of proof to demonstrate Plaintiff and

Collective members received a bona fide meal period for every 30 minutes deducted from their

wages automatically.

       82.     Defendants violated and continue to violate the FLSA when they failed to pay

Plaintiff and Collective members under 29 U.S.C. § 207 as non-exempt employees. Because of

these violations, Plaintiff and Collective members have suffered a loss of wages.

       83.     Defendants' failure to pay overtime to Plaintiff and Collective members, in

violation of the FLSA, was willful and not based on a good faith belief that their conduct did not

violate the FLSA. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA



Complaint                                      -17-
       Case 3:18-cv-02219-AC          Document 1        Filed 12/26/18      Page 18 of 27




within the meaning of 29 U.S.C. § 255(a). Accordingly, a three-year limitations period should

apply to Plaintiff and Collective members' claims.

       84.     Because of Defendants' willful violation, Plaintiff and Collective members are also

due an additional equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b).

       85.     Plaintiff and Collective members are further entitled to reasonable attorneys' fees

and costs of the action in addition to any judgment awarded.
                           COUNT TWO:
FAILURE TO PAY OVERTIME COMPENSATION FOR "OFF-THE-CLOCK" WORK
                    (FLSA COLLECTIVE ACTION)
       86.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       87.     Throughout the relevant time period, Defendants suffered and/or permitted Plaintiff

to work additional time outside of her shift for work-related tasks. These tasks included, but were

not limited to, checking on patients, locating and gathering equipment and supplies, responding to

emergencies, reviewing or completing charting, and cleaning.

       88.     Plaintiff was actively discouraged from logging time outside the parameters set by

Defendants. However, due to the demands of the job, Plaintiff routinely performed work-related

tasks outside of her scheduled shift, before she clocked in and after she clocked out. Upon

information and belief, Defendants treated Collective members similarly with respect to "off-the-

clock" work.

       89.     Accordingly, consistent with the policies and procedures set up by Defendants,

Plaintiff performed work for which she was not compensated. Defendants' policies and practices

favored Defendants at the expense of Plaintiff and Collective members.

       90.     Defendants violated and continue to violate the FLSA when they failed to pay

Plaintiff and Collective members for "off-the-clock" work under 29 U.S.C. § 207 as a non-exempt

employee. Because of these violations, Plaintiff and Collective members suffered wage losses

during weeks where the total time worked (logged and unlogged) exceeded forty hours.

       91.     Defendants' failure to pay overtime to Plaintiff and Collective members, was

willful and not based on a good faith belief that their conduct did not violate the FLSA. The

Complaint                                       -18-
       Case 3:18-cv-02219-AC           Document 1        Filed 12/26/18      Page 19 of 27




foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the meaning of

29 U.S.C. § 255(a). Accordingly, a three-year limitations period should apply to Plaintiff and

Collective members' claims.

       92.      Because of Defendants' willful violation, Plaintiff and Collective members are also

due an additional equal amount as liquidated damages pursuant to 29 U .S.C. § 2 l 6(b).

       93.      Plaintiff and Collective members are further entitled to reasonable attorneys' fees

and costs of the action in addition to any judgment awarded.
                           SECOND CLAIM FOR RELIEF
                   VIOLATIONS OF ORS 653.261 AND OAR 839-020-0030
                           FAILURE TO PAY OVERTIME
                            (OREGON CLASS ACTION)
       94.      Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       95.      Pursuant to ORS 653.261, Defendants were required to pay Plaintiff and Oregon

Class members one and one-half times their regular rate of pay for all hours worked in excess of

forty in a given workweek, when those wages were due, but willfully failed to do so.

          96.   Class members are entitled to recover unpaid overtime under Oregon law, and

Plaintiff and Oregon Class members are also entitled to declaratory relief stating Defendants

violated the statute, and continue to violate the statute, by incorporating and continuing to utilize

the automatic time deduction policy as described above.

          97.   Plaintiff further seeks declaratory relief stating Defendants are in violation of ORS

653.261 and OAR 839-020-0030 for failing to compensate Plaintiff for "off-the-clock" work

performed for the benefit of Defendants.

          98.   Oregon Class members who are within the applicable two-year statute of

limitations are entitled to collect the difference between wages received then due and the overtime

wages due in an amount to be proven at trial, together with attorney fees, costs and disbursements,

as well as pre- and post-judgment interest at the rate of 9% per annum. See ORS 652.200; ORS

82.010.




Complaint                                       -19-
        Case 3:18-cv-02219-AC         Document 1        Filed 12/26/18      Page 20 of 27




                            THIRD CLAIM FOR RELIEF
                           VIOLATIONS OF ORS 652.610
                       UNLAWFUL DEDUCTIONS FROM WAGES
                            (OREGON CLASS ACTION)
        99.    Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        100.   Defendants deducted wages from Plaintiff and          Oregon Class members for

unidentified deductions, namely for deducting wages in the form of failing to compensate Plaintiff

and    Oregon Class members for "off-the-clock" work performed. Said withholdings were

unauthorized and in violation of ORS 652.610.

        101.   As a result of Defendants' wrongful withholdings, Plaintiff and Oregon Class

members are entitled to actual damages or $200 per violation, whichever is greater, for each

violation pursuant to ORS 652.615. Defendants are liable for unpaid wages and liabilities for

unlawful deductions from wages for a period of six years from the date the wages were earned.

ORS 12.080(1).

        102.   Because of Defendants' failure to pay Plaintiffs and Oregon Class members'

wages within 48 hours after they were due, Plaintiff and Oregon Class members are entitled to

recover costs, disbursements, and reasonable attorney fees pursuant to ORS 652.200.

        103.   Because of Defendants' wrongful withholding from Plaintiffs and Oregon Class

members' wages, Plaintiff and Oregon Class members are entitled to recover costs, disbursements

and a reasonable sum for attorney fees, pursuant to ORS 652.615, plus pre- and post-judgment

interest in the amount of 9% per annum incurred herein under ORS 82.010.
                         FOURTH CLAIM FOR RELIEF
                         VIOLATIONS OF ORS 652.140
      FAILURE TO PAY ALL WAGES DUE UPON SEPARATION OF EMPLOYMENT
                          (OREGON CLASS ACTION)
        104.   Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        105.   ORS 652.140 requires that, "[w]hen an employer discharges an employee or when

employment is terminated by mutual agreement, all wages earned and unpaid at the time of the

discharge or termination become due and payable not later than the end of the first business day

after the discharge or termination." See ORS 652.140(1).

Complaint                                       -20-
       Case 3:18-cv-02219-AC            Document 1        Filed 12/26/18       Page 21 of 27




        106.    ORS 652.150 states that, "if an employer willfully fails to pay any wages or

compensation of any employee whose employment ceases, as provided in ORS 652.140 ... , then,

as a penalty for the nonpayment, the wages or compensation of the employee shall continue from

the due date thereof at the same hourly rate for eight hours per day until paid or until action therefor

is commenced. See ORS 652.150(1). Penalty wages are not to continue for more than 30 days from

the due date. See ORS 652.150(1)(a).

        107.    Pursuant to ORS 12.080, a six-year statute of limitations is applied for liability of

unpaid regular wages. See, e.g., Makaneole v. Solarworld Indus. Am., Inc., No. 3:14-CV-1528-

PK, 2016 WL 7856433, at *13 (D. Or. Sept. 2, 2016), report and recommendation adopted, No.

3:14-CV-01528-PK, 2017 WL 253983 (D. Or. Jan. 17, 2017) ("As to [plaintiffs claims] for unpaid

regular wages, that claim is subject to a six-year statute of limitations[.]") (citing ORS 12.080(1)).

        108.    As described above, Defendants enacted a policy that deprived Plaintiff and Oregon

Class members compensation for all hours worked, including automatic time deductions and work

duties performed "off-the-clock." As a result, Defendants failed to pay Plaintiff and Oregon Class

members all wages due and owing after separation from employment in violation of ORS 652.140.

        109.    In failing to pay all wages due upon separation of employment, Defendants acted

as free agents, determined their own actions, were not responsible to, nor coerced by any other

person, entity or authority. Defendants knew that Plaintiff and Oregon Class members had ended

and possessed information regarding the hours worked and amount of wages due Plaintiff and

Oregon Class members at the date of termination. Defendants were capable of paying all wages

earned and due at termination.

        110.    Defendants' failure to make payment of Plaintiffs and Oregon Class members'

final wages when due was willful and continued for not less than 30 days.

        111.    On December 5, 2018, Plaintiffs attorney sent written noticeofthe wage claim to

Defendants. Defendants received this written notice on December 10, 2018, per USPS tracking

records. Defendants failed to pay all wages due within 12 days of receipt of Plaintiffs written

demand.

Complaint                                         -21-
       Case 3:18-cv-02219-AC          Document 1        Filed 12/26/18      Page 22 of 27




       112.    Because of Defendants' failure to make payment of final wages when due, Plaintiff

is due statutory penalty wages of not less than $11,563.20,2 pursuant to ORS 652.150, for the

continuation of Plaintiffs unpaid final wages for not less than 30 days. Likewise, Oregon Class

members who ended their employment but were not fully compensated their total wages due and

owing are likewise due statutory penalty wages pursuant to ORS 652.150.

       113.    Because of Defendants' failure to pay Plaintiffs and Oregon Class members'

wages within the time requires by law, Plaintiff and Oregon Class members are entitled to recover

costs, disbursements, and reasonable attorney fees pursuant to ORS 652.200.

       114.    Plaintiff and Oregon Class members seek statutory wages pursuant to ORS

652.150; plus costs, disbursements and attorney fees pursuant to ORS 652.200; plus pre- and post-

judgment interest in the amount of9% per annum incurred herein under ORS 82.010.
                               FIFTH CLAIM FOR RELIEF
                            VIOLATIONS OF OAR 839-020-0050
                              MEAL BREAK VIOLATIONS
                               (OREGON CLASS ACTION)
        115.   Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        116.   Pursuant to OAR 839-020-0050, employees who have worked at least six hours are

entitled to a meal period of not less than 30 continuous minutes during which the employee is

relieved of all duties. See OAR 839-020-0050(2)(a). Except as otherwise provided in the rule, if

an employee is not relieved of all duties for 30 continuous minutes during the meal period, the

employer must pay the employee for the entire 30-minute meal period. See OAR 839-020-

0050(2)(b ).

        117.   Defendants implemented a policy that automatically deducted 30-minutes from

Plaintiff and Oregon Class members' time for each shift worked, even though Plaintiff and Oregon

Class members were still on-duty, subject to interruption, and often were interrupted during their

meal breaks.


 2 Plaintiffs regular hourly rate of $48.18, multiplied by 8 hours per ORS 652.150, multiplied by
 the maximum 30 days.
Complaint                                      -22-
       Case 3:18-cv-02219-AC           Document 1        Filed 12/26/18    Page 23 of 27




       118.     Because Plaintiff and Oregon Class members' meal breaks were subject to

interruption, were on duty, were not continuous, and were not relieved of all duties during the

break, Defendants' automatic time deduction for meal periods was and is in violation of OAR 839-

020-0050, and Plaintiff and Oregon Class members should be reimbursed for back wages for the

entire 30 minutes from each work day.

       119.     Plaintiff is entitled to declaratory relief that Defendants' past and ongoing

automatic time deduction policy violated and is in violation of the Oregon meal break

requirements.

       120.     Plaintiff and Oregon Class members are entitled to recover unpaid wages at their

regular hourly rate for the 30 minutes that were automatically deducted by Defendants for each

work period where that deduction took place. Pursuant to ORS 12.080, a six-year statute of

limitations is applied for liability of unpaid regular wages.

        121.    Defendants' violation of the Oregon meal break rules was willful, as that term is

used in ORS 652.150. Defendants' violation was willful because the automatic time deduction

policy was implemented purposefully and was not the product of inadvertence. Further, having

been sued multiple times in the past for wage violations, Defendants were fairly chargeable with

knowledge of their statutory obligations, and are therefore precluded from asserting a bona fide

belief that they had no obligation. In that sense, Defendants had, or can be imputed to have had, a

level of awareness of their obligation to pay Plaintiff and Oregon Class members such that

Defendants' failure to pay was "willful."

        122.    Because of Defendants' failure to pay Plaintiffs and Oregon Class members'

wages within 48 hours after they were due, Plaintiff is entitled to recover costs, disbursements,

and reasonable attorney fees pursuant to ORS 652.200.

        123.    Because of Defendants' wrongful withholding from          Oregon Class members'

wages, Oregon Class members are entitled to recover costs, disbursements and a reasonable sum




Complaint                                        -23-
       Case 3:18-cv-02219-AC           Document 1        Filed 12/26/18     Page 24 of 27




for attorney fees, pursuant to ORS 652.615, plus pre- and post-judgment interest in the amount of

9% per annum incurred herein under ORS 82.010.
                          SIXTH CLAIM FOR RELIEF
                       VIOLATION OF OAR 839-020-0050(6)
               DECLARATORY RELIEF FOR REST PERIOD VIOLATIONS
                          (OREGON CLASS ACTION)
       124.    Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       125.    Pursuant to OAR 839-020-0050, every employer is required to provide each

employee, for each segment of four hours or major pay thereof worked in a work period, a rest

period of not less than ten continuous minutes during which the employee is relieved of all duties,

without deduction from the employee's pay. OAR 839-020-0050(6)(a).

       126.    Plaintiff generally worked shifts lasting 12 to 13 hours per shift. Oregon Class

members worked similar shifts, each at least over 10 hours and 1 minute per complete shift.

Accordingly, Plaintiff and Oregon Class members were entitled to three separate rest periods

lasting 10 minutes each during which Plaintiff and Oregon Class members should have been

relieved of all duties. As discussed above, Plaintiff and Oregon Class members are subject to

interruption and are consistently denied requisite rest periods.

       127.    Plaintiff and Oregon Class members are entitled to declaratory relief stating

Defendants are in violation of the rest break requirements provided by Oregon law.

                                        RELIEF SOUGHT

        128.   Plaintiff and Collective and Class members are entitled to recover their unpaid

overtime wage compensation.

        129.   Plaintiff and Collective members are also entitled to an amount equal to all of their

unpaid wages due under the FLSA as liquidated damages. 29 U.S.C. § 216(b).

        130.   Plaintiff and Collective members are entitled to recover attorneys' fees and costs as

required by the FLSA. 29 U.S.C. § 216(b).

        131.   Plaintiff and Collective members are entitled to declaratory relief stating

Defendants' policies and practices as described herein are unlawful and in violation of the FLSA.


Complaint                                       -24-
       Case 3:18-cv-02219-AC           Document 1          Filed 12/26/18   Page 25 of 27




       132.     Plaintiff and Oregon Class members are entitled to recover back wages for

improper deductions of wages under ORS 652.610 for compensable time that was otherwise

deducted from their pay, including uncompensated time worked "off-the-clock."

       133.     Plaintiff and Oregon Class members are entitled to recover back wages for meal

period violations for 30 minutes at their regular hourly rate of pay for each day worked.

       134.     Plaintiff and Oregon Class members are entitled to statutory penalty wages pursuant

to ORS 652.150, for the continuation of Plaintiffs and Oregon Class members' unpaid final wages

for not less than 30 days for Defendants' violations of ORS 652.140 (payment of wages upon

termination of employment).

       135.     Plaintiff and Oregon Class members are entitled to actual damages or civil penalties

of $200 per violation, whichever is greater, for each violation of ORS 652.610 (unlawful deduction

from wages).

        136.    Plaintiff and Oregon Class members are entitled to recover costs, disbursements

and a reasonable sum for attorney fees, pursuant to ORS 652.615, plus pre- and post-judgment

interest in the amount of 9% per annum incurred herein under ORS 82.010.

        13 7.   Plaintiff and Oregon Class members are entitled to declaratory relief stating

Defendants' actions as described herein were and are unlawful.

                                             PRAYER
        138.    For these reasons, Plaintiff and Class members respectfully request that judgment

be entered in their favor awarding the following relief:

                        i. An order preventing Defendants from retaliating in any way against

                           Plaintiff and any Class member who joins or elects not to opt-out of the

                           present suit based on their pursuit of these claims alleged herein;

                       ii. An order designating this action as a collective action on behalf of the

                           Collective and issuance of notice pursuant to 29 U.S.C. § 216(b) to all

                           similarly situated individuals;

                       iii. An order finding that Defendants violated the FLSA;

Complaint                                       -25-
      Case 3:18-cv-02219-AC       Document 1        Filed 12/26/18     Page 26 of 27




                 1v. An order finding Defendants' violated the FLSA willfully;

                 v. All unpaid wages due under the FLSA;

                 vi. An equal amount as liquidated damages as allowed under the FLSA;

                vii. Reasonable attorneys' fees, costs, and expenses of this action as

                     provided by the FLSA;

               v111. An order certifying this case as a Class Action under Rule 23 of the

                     Federal Rules of Civil Procedure;

                 ix. An order finding that Defendants violated Oregon law;

                 x. All unpaid regular wages due under Oregon law to the extent same does

                     not duplicate regular wages due under the FLSA;

                 xi. All unpaid overtime wages due under Oregon law to the extent same

                     does not duplicate overtime wages due under the FLSA;

                xii. All statutory penalty wages due under Oregon law;

                xiii. All actual damages or civil penalties of $200 per violation, whichever is

                     greater, due under ORS 652.61 O;

                xiv. All attorneys' fees, costs and disbursements as provided by Oregon law;

                xv. Pre- and post-judgment interest in the amount of 9% per annum as

                      provided by Oregon law; and

                xvi. Such other and further relief to which Plaintiff and Class members may

                      be entitled at law or in equity.

Ill

Ill

Ill

Ill

Ill

Ill

Ill

Complaint                                   -26-
      Case 3:18-cv-02219-AC   Document 1    Filed 12/26/18     Page 27 of 27




Dated: December 26, 2018.
                                  Isl Dana L. Sullivan
                                  Dana L. Sullivan, Bar No. 944834

                                  Carolyn H. Cottrell (to be admitted pro hac vice)
                                  California Bar No. 166977
                                  SCHNEIDER WALLACE
                                  COTTRELL KONECKY
                                  WOTKYNSLLP
                                  2000 Powell Street, Suite 1400
                                  Emeryville, California 94608
                                  Tel: (415) 421-7100
                                  Fax: (415) 421-7105
                                  ccottrell@schneiderwallace.com
                                  Lead Attorney for Plaintiff

                                  William M. Hogg (to be admitted pro hac vice)
                                  Texas Bar No. 24087733
                                  SCHNEIDER WALLACE
                                  COTTRELL KONECKY
                                  WOTKYNSLLP
                                  3700 Buffalo Speedway, Suite 300
                                  Houston, Texas 77098
                                  Tel: (713) 338-2560
                                  Fax: (415) 421-7105
                                  whogg@schneiderwallace.com
                                  Of Counsel for Plaintiff




Complaint                           -27-
